By the Court

L. Emmett, Ch. J.
This is an action commenced under the provisions of Chap. 86 of the Revised Statutes, relating to “proceeding for" the collection of demands against boats and vessels.” The Chapter authorizes the institution of a suit; against the boat or vessel by name, for certain demands which are enumerated in the first section, and declares that “ every boat or vessel used m navigating the waters of this Territory (State) shall be liable ” for such demands. The t language here quoted is descriptive of the water-craft against which an action may be brought under the provisions of the Chapter, and the decision of the case depends upon the construction to be _ given to it. It is insisted on behalf of the Defendant that to render the boat liable, the contract, upon the breach of which the action is brought, must have been *179made within the Territory, while on the other hand the Plaintiff contends that it is immaterial where the contract was made, so that ¡¡the boat was within the Territory at the time of the commencement of the action, and then being used in navigating the waters thereof. Other questions are raised by the demurrer, but it will be sufficient to consider this alone. The Statutes of the State of Missouri contain the identical language above quoted from our own Statutes, and the Supreme Court of that State has repeatedly held that the provisions of their law did not apply to contracts made without the limits of that State. 10 Missouri Rep. 583; 12 id. 261; id. 412, and this construction was cited with approbation by the United States District Court for the State of Missouri at the March Term thereof, A. D. 1856.
The Supreme Court of the State of Ohio has given a similar construction to a Statute of that State, authorizing actions to be commenced against “ steamboats and water-crafts nrnigating the waters within or bordering uyon the State.” 16 Ohio 91; id. 179; 17 Ohio, 125; and the late. Supreme Court of the Territory of Minnesota in the case of The Steamer Falls City vs. Kerr, 1 Min. Rep. 390, gave the same construction to our own Statute, and held that it does not apply to contracts made without the limits of the Territory but that the remedy in such cases is against the owner or person contracting.
We can see no reason for disturbing this construction in a case like the one now under consideration, where not only the contract, but also the breach complained of, was without the jurisdiction of the Territory, and where every thing which by the terms of the contract was to be done within the limits of the Territory, was done and performed as stipulated.
AVe think the District Court erred in giving judgment for the Plaintiff on the demurrer, and for this error the judgment is reversed.